Citation Nr: 1230072	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected tinnitus.

2. Entitlement to a rating in excess of 10 percent for service-connected acne with facial scarring.

3. Entitlement to a compensable rating for service-connected bilateral hearing loss.

4. Entitlement to service connection for nerve damage, claimed as a vestibular condition.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In January 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO), sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board observes that the Veteran had appointed Disabled American Veterans as his representative in September 2002.  In June 2010, the Veteran submitted a statement revoking DAV as his representative and appointing his daughter, JD.  He enclosed a VA Form 21-085, Authorization to Disclose Personal Information to a Third Party.  However, power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).  Neither of these forms was filed with regard to JD.  Therefore, she has not been successfully appointed as the Veteran's representative before the Board. 

The Board notes that additional treatment records were added to the claims file since the last adjudication of the claims on appeal.  The Veteran did not waive agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  However, these records were relevant to the adjudication of an unrelated claim in December 2011 and June 2012 rating decisions.  Thus, they are not relevant to the instant claims, and a remand is not necessary to allow the AOJ opportunity to review those records in relation to the current appeal.

Finally, the record shows that the Veteran also appealed the denial of entitlement to service connection for posttraumatic stress disorder (PTSD).  This claim was granted in a rating decision issued in March 2008.  Thus, it is no longer before the Board.

The issue of entitlement to service connection for nerve damage in both ears is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On January 13, 2009 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal of the ratings assigned for his service-connected tinnitus and service-connected acne with facial scarring.

2. At its most severe, service-connected bilateral hearing loss is manifested by Level I hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2. The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran testified at his January 2009 DRO hearing that he wished to withdraw his appeals for ratings in excess of 10 percent for service-connected tinnitus and for service-connected acne with facial scarring. Therefore, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA requires that VA inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in July 2006, prior to the initial unfavorable AOJ decision issued in November 2006.  

The Board observes that the pre-adjudicatory VCAA notice advised the Veteran of that he must show that his service-connected disability had increased in severity, of how VA would assist the Veteran in developing his claim, and his and VA's obligations in providing such evidence for consideration.  This letter also informed him of the evidence necessary to substantiate disability ratings and effective dates.  Thus, the Board concludes that the Veteran was provided with all necessary VCAA notice prior to adjudication of the claim. 
 
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA treatment records, private treatment records, and the reports of September 2006, February 2008, and April 2011 VA audiological examinations were reviewed by both the AOJ and the Board in connection with the adjudication.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim. 

With regard to the VA examinations, the Board observes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and relevant medical history, and examined the Veteran, to include the necessary audiological testing.  Thereafter, in the reports, they provided the information required to determine the appropriate disability rating under the schedular criteria.  

In addition to dictating objective test results on a VA audiological examination report, the VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In the present case, the September 2006 VA examiner noted that the Veteran reported difficulty understanding speech  in all situations.   The February 2008 VA audiologist referred back to the original claim for medical history, which also referenced difficulty understanding speech, especially in competition with background noise.  The same audiologist performed the April 2011 examination as in February 2008 and again noted the Veteran's medical history as in the record.  While the Board acknowledges that referring to the medical record is not "fully describing" the effects, it demonstrates that the examiner reviewed the record for such effects.  Further, as the Board has the entire record for review, the lack of description of these effects in the examination report does not impair the Board's ability to equitably adjudicate the claim.  Thus, in this case, the Board finds that the requirement that the functional effects of the hearing disability be described has been effectively met.  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.




III. Bilateral Hearing Loss 

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating evaluation pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  The Veteran contends that the severity of his hearing loss warrants a higher rating than that assigned.   His primary complaints are having difficulty understanding speech in all situations and having nerve damage in both ears.
 
Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2011).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met.  

The results of the pure tone audiometry test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

The Veteran submitted his claim in June 2006.  During the appeal period, he was afforded three VA examinations (September 2006, February 2008, and April 2011).  Additionally, there is a July 2006 VA audiogram performed for the purpose of prescribing hearing aids in the file.

These evaluations yielded the following results with pure tone thresholds, measured in decibels: 
July 2006




HERTZ




1000
2000
3000
4000
RIGHT

20
35
30
30
LEFT

15
40
50
60

The average decibel loss was 29 decibels in the right ear and 41 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 76 percent in the left ear.  

September 2006




HERTZ




1000
2000
3000
4000
RIGHT

20
40
30
35
LEFT

20
45
45
55

The average decibel loss was 31.25 decibels in the right ear and 41.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.
  
February 2008 




HERTZ




1000
2000
3000
4000
RIGHT

15
35
30
35
LEFT

15
40
50
55
The average decibel loss was 28.75 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.

April 2011




HERTZ




1000
2000
3000
4000
RIGHT

10
30
30
35
LEFT

5
35
50
60

The average decibel loss was 37.5 decibels in the right ear and 26.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Speech audiometry in the left ear was too unreliable to score.

Using Table VI, these audiometric test results show the Veteran had Level I hearing loss in the right ear throughout the appeal period.  His left ear exhibited Level III, Level II, and Level II hearing loss at the July 2006, September 2006, and February 2008 examinations.  At the April 2011 VA examination, the examiner stated that the speech discrimination score for the left ear was unreliable; hence, the Board will determine the numerical designation for the left ear for that examination using Table VIA, which indicates a Level I hearing loss.  38 C.F.R. § 4.86.  Applying Table VII to these results, the Veteran's hearing loss does not meet the criteria for a compensable rating at any time during the appeal period. 

To the extent that the Veteran contends that his hearing loss is more severe than current evaluated, the Board observes that the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., difficulty understanding speech.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to report that his hearing acuity is sufficient to warrant a compensable rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which he is not shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370   (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95   (1992). 

The Board acknowledges the Veteran's reports of difficulty understanding in most situations and tuning out background noise, as well as his testimony that his hearing aids only help when he is talking one-on-one.  The Board notes that the Veteran was first recommended for hearing aids in July 2006.  Additionally, the Veteran has testified that his hearing acuity and the effectiveness of his hearing aids is impacted by his service-connected tinnitus.  However, the Veteran is in receipt of a separate compensable evaluation for tinnitus; thus, the impact of that disability on his hearing is not a factor in rating his service-connected bilateral hearing loss.    
.
In light of the above, the Board determines that a compensable rating is not warranted for service-connected bilateral hearing loss at any time during the appeal period.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.     

The Board notes that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2011).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2011).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral hearing loss presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Further, the Board recognizes that specific complaints of how hearing loss affects daily activities are not addressed in the rating schedule.  However, the Board also finds that such complaints are not particularly unusual with hearing disabilities.  Absent evidence of marked interference with employment, the Board determines that referral for an extra-schedular rating is not warranted.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a claim for TDIU, and the record shows that he is gainfully employed.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

The appeal for ratings in excess of 10 percent for service-connected tinnitus and for service-connected acne with facial scarring is dismissed.

An initial compensable rating for service-connected bilateral hearing loss is denied. 


REMAND

The Veteran has filed a claim for service connection for nerve damage in both ears.     The Board notes that the Veteran has sensorineural hearing loss, which results from nerve damage, as stated by the February 2008 VA examiner.  Additionally, VA treatment records note the Veteran's hearing loss in relation to assessment of Cranial Nerve VIII, the vestibocochlear nerve.  Thus, to that extent the Veteran's claimed nerve damage is manifesting in his service-connected bilateral hearing loss, he is already receiving compensation for the nerve damage.  

However, the Board observes that the Veteran's testimony in January 2009 indicated that he believed he had a vestibular disorder as a result of nerve damage in both ears.  The Board observes that a claim for service connection for vertigo was denied in an August 2007 rating decision, and a claim for service connection for a traumatic brain injury was denied in a July 2010 rating decision.  The Veteran did not perfect his appeal of either of these decisions.  These two decisions both addressed symptoms of the vestibular system, but the Board determines that they are separate claims from the claim on appeal.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) that a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same claim when it has not been previously considered.  See also Boggs v. Peake, 520 F.3d 1330 (2008).  Here, the Veteran's records show diagnoses not previously considered, that is, vestibular neuritis and impairment of the vestibular ocular reflex.  Thus, the Board finds that service connection for nerve damage manifesting in a vestibular disorder is a separate claim from the aforementioned claims for vertigo and TBI, and there are no questions of new and material evidence at issue.

VA treatment records show complaints of dizziness and vertigo.  Dizziness was documented in a July 2006 audiological evaluation, and an August 2007 neurological consult suggested that the Veteran had had a bout of vestibular neuritis.  He received physical therapy in November 2008 for impairment of the vestibular system and the vestibular ocular reflex.  While the Veteran's service-connected bilateral hearing loss is the result of nerve damage in the ears, the Board finds it reasonable that the Veteran could be suffering from a vestibular disorder due to that nerve damage as well, as the nerve involved in hearing is also involved in the vestibular system.  Consequently, the Board determines that a remand is necessary so that the Veteran may be afforded a VA examination to assess the existence and etiology of a vestibular disorder associated with nerve damage in the ears and/or the Veteran's service-connected bilateral hearing loss.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination in order to ascertain the existence and etiology of the claimed nerve damage and vestibular disorder.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Determine if the Veteran has nerve damage in both ears beyond the damage associated with his service-connected bilateral hearing loss.  If so, describe the damage and any symptoms and/or diagnosed disorder that manifest as a result.

b. Determine if the Veteran has a chronic or recurring vestibular disorder at the time of the examination or at any time during the appeal period, i.e, from the time he filed his claim in June 2006 onward.  All symptoms and appropriate diagnoses should be clearly stated.

c. If the Veteran has a diagnosed disorder other than bilateral hearing loss that is a manifestation of nerve damage in both ears, to include a vestibular disorder, is it at least as likely as not that such disorder is causally or etiologically related to a disease, incident, or injury during his military service, including, but not limited to, the incidents that led to his service-connected hearing loss?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

2. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


